DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                             

Status of Claims
Claims 2, 12, 14, and 19 are canceled.
Claims 1, 3-11, 13, 15-18, and 20-24 are pending and examined below.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 9-10, 13, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0055153 to Simopoulos et al. “Simopoulos”, in view of U.S. Patent Application Publication No. 2019/0125298 to Abolmaesumi et al. “Abolmaesumi”, and further in view of U.S. Patent Application Publication No. 2017/0038951 to Reicher et al. “Reicher”. 

Regarding claim 1, Simopoulos discloses a computer implemented method ("a processor applies a trained classifier", Paragraph 0007; "instructions for implementing the processes, methods and/or techniques discussed herein are provided on computer-readable storage media or memories, such as a cache, buffer, RAM, removable media, hard drive or other computer readable storage media", Paragraph 0026), comprising: 
acquiring a plurality of ultrasound images (“one or more medical images are obtained.  The medical images are obtained by real-time scanning. For example, an ultrasound image or sequence of images are obtained by scanning a two or three-dimensional region of a patient”, Paragraph 0031) of an anatomical structure (“The medical image represents a region of a patient. The region includes tissue, fluid or other structures”, Paragraph 0032; such as the heart, Paragraphs 0024, 0028; 0032) during a first ultrasound exam (“a method is provided for controlling a medical diagnostic ultrasound imaging system. An ultrasound image is obtained”, Paragraph 0007; “The recognition may be in real-time, during a same imaging session or while the imaging is occurring”, Paragraph 0020) based on ultrasound data received from an ultrasound probe; and
analyzing the ultrasound images to one or more anatomical characteristics (“Any classifier may be applied, such as a model based classifier or a learned classifier or classifier based on machine learning. For learned classifiers, binary or multi-class classifiers may be used, such as Bayesian or neural network classifiers”, Paragraph 0028; “the classifier identifies a canonical view, tissue structure, flow pattern or combinations thereof from a medical image or sequence of images”, Paragraph 0028; “the classifier may identify cardiac structure associated with a particular view of the heart…a valve associated with an apical four chamber view”, Paragraph 0028; “In act 26, anatomical information is derived from the medical image. The anatomical information is derived from a single image or a sequence of images”, Paragraph 0033; the anatomical information is derived by applying a classifier. The classifier identifies anatomy in act 30 from the medical image”, Paragraph 0034) in the ultrasound images (“an ultrasound image or sequence of images are obtained”, Paragraph 0031), wherein the one or more anatomical characteristics include at least one structural feature of the anatomical structure (“The classifier derives the anatomical information from the medical image, such as a medical diagnostic ultrasound image…Any anatomical information may be identified, such as identifying cardiac structure associated with a particular view of a heart, a heart valve, a heart wall, a chamber, a canonical view, a tissue structure, a flow pattern, or combinations thereof”, Paragraph 0067; Simopoulos discloses using the classifier to determine anatomical structures of the heart, Paragraph 0067, to determine or classify the image as a certain anatomical view, such as A4C (apical four-chamber), A2C (apical two-chamber), etc., Paragraph 0068).
However, Simopoulos does not explicitly disclose the images are based on ultrasound data received from an ultrasound probe and grouping the ultrasound images into groups based on the one or more anatomical characteristics so that a first group of the groups corresponds to a first structural feature of the anatomical structure.  
Abolmaesumi teaches the images are based on ultrasound data received from an ultrasound probe (“In operation, an operator of the system 10…may manipulate the transducer 16 on or around a patient, and the analyzer 12 may communicate with the transducer 16 and receive signals representing echocardiographic images of the patient”, Paragraph 0034; wherein the system may be a ultrasound machine, Paragraph 0033; “the operator may wish to capture echocardiographic images for various views or anatomical planes since multiple views may be required in order to perform certain quantified clinical measurement of anatomical features”, Paragraph 0036; “receive signals representing at least one echocardiographic image… obtain image data via the transducer 16”, Paragraph 0053).  
Abolmaesumi teaches grouping the ultrasound images (“block 202 may direct the analyzer processor 100 to receive a sequence of images”, Paragraph 0055, Fig. 3, Ref. 202; “associate the at least one echocardiographic image received at block 202 with a view category of a plurality of predetermined echocardiographic image view categories”, Paragraph 0058; wherein associating the received images of step 202 with a view category reads on grouping the ultrasound images into a group).
As discussed above, Abolmaesumi teaches for a diagnoses, “the operator may wish to capture echocardiographic images for various views or anatomical planes” (Paragraph 0036).  “Accordingly, the operator may reposition the transducer 16 shown in FIG. 1 and/or adjust image receiving parameters to cause the flowchart 200 to be executed one or more further times, but with echocardiographic images which are of different view categories” (Paragraph 0110).  Therefore, in executing flowchart 200 one or more further times, for the additional captured echocardiographic images, the images will be associated with one or more additional view categories.  This would read on grouping the ultrasound images into groups.
Abolmaesumi further teaches the view categories may include AP2 (apical 2-chamber view), AP3 (apical 3-chamber view), AP4 (apical 4-chamber view), PSAXA (parasternal short axis at aortic valve level view), PSAXPM (parasternal short axis at papillary muscle level view), parasternal long axis (PLAX), apical 5 chamber (AP5), subcostal view, aortic arch, or right parasternal (Paragraph 0060), wherein the associating of the view categories is determined by an image view category determining neural network (Paragraph 0063).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Simopoulos's invention wherein the images are based on ultrasound data received from an ultrasound probe and grouping the ultrasound images into groups, using the neural network classification results of Simopoulos, as taught by Abolmaesumi, in order to select and apply a function to the set of images to determine the quality assessment value wherein the function selected depends on the view category associated with the set of images (Abolmaesumi, Paragraph 0037).  
Therefore, in the combination of Simopoulos and Abolmaesumi, the grouping of the ultrasound images into groups would be based on the one or more anatomical characteristics so that a first group of the groups corresponds to a first structural feature of the anatomical structure, since Simopoulos discloses using a classifier that can be a neural network (Paragraph 0028), to identify anatomical information such as cardiac structure associated with a particular view of a heart, a heart valve, a heart wall, a chamber, a canonical view, a tissue structure, a flow pattern, or combinations thereof (Paragraph 0067), to determine anatomical structures of the heart, Paragraph 0067, to determine or classify the image as a certain anatomical view, such as A4C (apical four-chamber), A2C (apical two-chamber), etc., Paragraph 0068), and Abolmaesumi teaches using the result of the neural network analysis (Paragraph 0063) to associate a plurality of ultrasound images with different view window categories (“associate the at least one echocardiographic image received at block 202 with a view category of a plurality of predetermined echocardiographic image view categories”, Paragraph 0058; Paragraph 0110).  Further, in associating images to for example an AP4 (Apical 4-chamber view) as taught in an example by Abolmaesumi, the structural feature of the anatomical structure would be the four chambers of the heart.  
However, the modifications of Simopoulos and Abolmaesumi do not disclose wherein the ultrasound images in the first group depict either (i) the first structural feature in multiple different scanning modes, (ii) the first structural feature in multiple different view windows, or (iii) the first structural feature in multiple different scanning modes and in multiple different view windows; and displaying the ultrasound images of at least one of the groups on a graphical user interface (GUI).  
	Reicher teaches wherein the ultrasound images (“ultrasound images”, Paragraph 0276) in the first group depict either (i) the first structural feature in multiple different scanning modes, (ii) the first structural feature in multiple different view windows, or (iii) the first structural feature in multiple different scanning modes and in multiple different view windows (Reicher teaches a method, See Fig. 14A, that sorts the medical images, step 1406, such as ultrasound image, Paragraph 0276, based on the determined sorting rules, Step 1406;  As seen in Fig. 13, the sorting rules are based on attributes of an exam, Ref. 1306, attributes of the image series, Ref. 1310, and attributes of the individual images, Ref. 1314.  As shown in Fig. 13, images from an exam are sorted into series of images, wherein each series has a series attribute such as anatomical position, wherein the anatomical position can be the same anatomical structure, See Paragraph 0319, and each image of the series  an image attribute 1314, such as plane of acquisition or projection orientation, See Fig. 13 and Paragraph 0281, that would read on a view window, wherein each image of the series is acquired in different anatomic planes, Paragraph 0277; therefore this would read on the first group, i.e. the first series, depict the first structural feature, i.e. anatomical structure, in multiple different view windows).
Additionally, Reicher teaches displaying the ultrasound images of at least one of the groups (See Fig. 14A, Step 1412, Display images according to determined sorting in response to user input) on a graphical user interface (GUI) (the display device includes a graphical user interface, Paragraphs 0020, 0310).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Simopoulos and Abolmaesumi, wherein the ultrasound images in the first group depict the first structural feature in multiple different view windows; and displaying the ultrasound images of at least one of the groups on a graphical user interface (GUI), as taught by Reicher, in order to provide a dynamic method for rapid comparison of digital medical images based on attributes associated with the images and rules and/or preferences of the user (Reicher, Abstract), wherein images of similar attributes such as anatomical structure are automatically identified for so that the user can more quickly, thoroughly, and efficiently interact with the medical image (Reicher, Paragraph 0009), and better detect subtle differences between images (Reicher, Paragraph 0007).

Regarding claim 4, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 1 above.
Reicher further discloses wherein the grouping operation is based on the different view windows of the anatomical structure (Reicher teaches a method, See Fig. 14A, that sorts the medical images, step 1406, such as ultrasound image, Paragraph 0276, based on the determined sorting rules, Step 1406;  As seen in Fig. 13, the sorting rules are based on attributes of an exam, Ref. 1306, attributes of the image series, Ref. 1310, and attributes of the individual images, Ref. 1314.  As shown in Fig. 13, the exam attribute includes anatomical region, and the images from an exam are sorted into series of images, wherein each series has a series attribute such as plane of acquisition, that would read on a view window, wherein each image of the series is acquired in different anatomic planes, Paragraph 0277; this would read on grouping the images of an anatomical structure based on the different view windows).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Abolmaesumi, and Reicher, wherein the grouping operation is based on the different view windows of the anatomical structure, as further taught by Reicher, in order to better detect subtle differences between images (Reicher, Paragraph 0007), of an anatomical structure using different view windows.

Regarding claim 5, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 1 above.
Reicher further teaches tagging the ultrasound images based on the at least one structural feature and at least one of a view window of the respective ultrasound image (Paragraph 0292).  Reicher teaches storing with the data item, such as an image, attributes (Paragraph 0292), wherein the image attributes inherits attributes from the image series and exam (See Fig. 13, under Example image attributes).  The image series attribute includes an anatomical position such as a specific anatomical structure, Paragraph 0319, and the image attribute includes plane of acquisition or projection orientation, See Fig. 13 and Paragraph 0281, which would read on a view window.  Therefore storing the image with attributes of anatomical structure and view window would read on tagging the ultrasound images based on the at least one structural feature and at least one of a view window of the respective ultrasound image.	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Simopoulos, Abolmaesumi, and Reicher, wherein the method includes tagging the ultrasound images based on the at least one structural feature and at least one of a view window of the respective ultrasound image, as further taught by Reicher, in order to allow for automatic sorting by the system according to the attributes associated with the images and rules and /or preferences of the user  (Reicher, Paragraph 0009).

Regarding claim 6, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 1 above.
Reicher further teaches selecting a first set of ultrasound images of the ultrasound images and a second set of ultrasound images from a second ultrasound exam based on a candidate trend, wherein the candidate trend is indicative of a change in at least one of a pathology of interest, an anatomical measurement, an anatomical function, or a view window; and determining a difference between the first and second sets of ultrasound images.
Reicher teaches selecting a first image series, and selecting a comparison imaging series (reads on second image series) (Fig. 6, Ref. 610, 620; Paragraphs 0342-0343).  The images of the comparison series are selected based on having a common anatomical area (Paragraph 0329), and display changes, such as intensity changes related to myelination in the brain (Paragraphs 0392-394). This reads on selecting a second series based on a candidate trend. Reicher teaches detecting meaningful differences between the images of the image series (Paragraph 0351). This reads on determining a difference between the first and second sets of ultrasound images.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Abolmaesumi, and Reicher, wherein the method includes selecting a first set of ultrasound images of the ultrasound images and a second set of ultrasound images from a second ultrasound exam based on a candidate trend, wherein the candidate trend is indicative of a change in at least one of a pathology of interest, an anatomical measurement, an anatomical function, or a view window; and determining a difference between the first and second sets of ultrasound images, as further taught by Reicher, in order to take two image series of a same modality taken some time, e.g., weeks or months, apart in order to determine differences between the two series of images (Reicher, Paragraph 0401), and allow detection of abnormal activity (Reicher, Paragraph 0392).

Regarding claim 9, Simopoulos discloses a medical imaging system (“ultrasound system”, Fig. 1, Ref. 10; “medical diagnostic imaging system”, Paragraph 0022) comprising: 
a display (Fig. 1, Ref. 16; Paragraph 0022); and
a controller circuit (“processor”, Fig. 1, Ref. 12; Paragraph 0022) configured to:
acquire a plurality of ultrasound images (“one or more medical images are obtained.  The medical images are obtained by real-time scanning. For example, an ultrasound image or sequence of images are obtained by scanning a two or three-dimensional region of a patient”, Paragraph 0031) during a first ultrasound exam (“a method is provided for controlling a medical diagnostic ultrasound imaging system. An ultrasound image is obtained”, Paragraph 0007; “The recognition may be in real-time, during a same imaging session or while the imaging is occurring”, Paragraph 0020); and
analyze the ultrasound images to identify one or more anatomical characteristics (“Any classifier may be applied, such as a model based classifier or a learned classifier or classifier based on machine learning. For learned classifiers, binary or multi-class classifiers may be used, such as Bayesian or neural network classifiers”, Paragraph 0028; “the classifier identifies a canonical view, tissue structure, flow pattern or combinations thereof from a medical image or sequence of images”, Paragraph 0028; “the classifier may identify cardiac structure associated with a particular view of the heart…a valve associated with an apical four chamber view”, Paragraph 0028; “In act 26, anatomical information is derived from the medical image. The anatomical information is derived from a single image or a sequence of images”, Paragraph 0033; the anatomical information is derived by applying a classifier. The classifier identifies anatomy in act 30 from the medical image”, Paragraph 0034) in the ultrasound images (“an ultrasound image or sequence of images are obtained”, Paragraph 0031), wherein the one or more anatomical characteristics include at least one structural feature of the anatomical structure (“The classifier derives the anatomical information from the medical image, such as a medical diagnostic ultrasound image…Any anatomical information may be identified, such as identifying cardiac structure associated with a particular view of a heart, a heart valve, a heart wall, a chamber, a canonical view, a tissue structure, a flow pattern, or combinations thereof”, Paragraph 0067; Simopoulos discloses using the classifier to determine anatomical structures of the heart, Paragraph 0067, to determine or classify the image as a certain anatomical view, such as A4C (apical four-chamber), A2C (apical two-chamber), etc., Paragraph 0068).
However, Simopoulos does not explicitly disclose an ultrasound probe configured to acquire ultrasound data of an anatomical structure; the images are based on ultrasound data received from an ultrasound probe; and group the ultrasound images into groups based on the one or more anatomical characteristics so that a first group of the groups corresponds to a first structural feature of the anatomical structure.
Abolmaesumi teaches an ultrasound probe (“transducer 16”, Paragraph 0034; Fig. 1, Ref. 16) configured to acquire ultrasound data of an anatomical structure and the images are based on ultrasound data received from an ultrasound probe (“In operation, an operator of the system 10…may manipulate the transducer 16 on or around a patient, and the analyzer 12 may communicate with the transducer 16 and receive signals representing echocardiographic images of the patient”, Paragraph 0034; wherein the system may be a ultrasound machine, Paragraph 0033; “the operator may wish to capture echocardiographic images for various views or anatomical planes since multiple views may be required in order to perform certain quantified clinical measurement of anatomical features”, Paragraph 0036; “receive signals representing at least one echocardiographic image… obtain image data via the transducer 16”, Paragraph 0053).  
Abolmaesumi teaches grouping the ultrasound images (“block 202 may direct the analyzer processor 100 to receive a sequence of images”, Paragraph 0055, Fig. 3, Ref. 202; “associate the at least one echocardiographic image received at block 202 with a view category of a plurality of predetermined echocardiographic image view categories”, Paragraph 0058; wherein associating the received images of step 202 with a view category reads on grouping the ultrasound images into a group).
As discussed above, Abolmaesumi teaches for a diagnoses, “the operator may wish to capture echocardiographic images for various views or anatomical planes” (Paragraph 0036).  “Accordingly, the operator may reposition the transducer 16 shown in FIG. 1 and/or adjust image receiving parameters to cause the flowchart 200 to be executed one or more further times, but with echocardiographic images which are of different view categories” (Paragraph 0110).  Therefore, in executing flowchart 200 one or more further times, for the additional captured echocardiographic images, the images will be associated with one or more additional view categories.  This would read on grouping the ultrasound images into groups.
Abolmaesumi further teaches the view categories may include AP2 (apical 2-chamber view), AP3 (apical 3-chamber view), AP4 (apical 4-chamber view), PSAXA (parasternal short axis at aortic valve level view), PSAXPM (parasternal short axis at papillary muscle level view), parasternal long axis (PLAX), apical 5 chamber (AP5), subcostal view, aortic arch, or right parasternal (Paragraph 0060), wherein the associating of the view categories is determined by an image view category determining neural network (Paragraph 0063).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Simopoulos's invention wherein the images are based on ultrasound data received from an ultrasound probe and grouping the ultrasound images into groups, using the neural network classification results of Simopoulos, as taught by Abolmaesumi, in order to select and apply a function to the set of images to determine the quality assessment value wherein the function selected depends on the view category associated with the set of images (Abolmaesumi, Paragraph 0037).  
Therefore, in the combination of Simopoulos and Abolmaesumi, the grouping of the ultrasound images into groups would be based on the one or more anatomical characteristics so that a first group of the groups corresponds to a first structural feature of the anatomical structure, since Simopoulos discloses using a classifier that can be a neural network (Paragraph 0028), to identify anatomical information such as cardiac structure associated with a particular view of a heart, a heart valve, a heart wall, a chamber, a canonical view, a tissue structure, a flow pattern, or combinations thereof (Paragraph 0067), to determine anatomical structures of the heart, Paragraph 0067, to determine or classify the image as a certain anatomical view, such as A4C (apical four-chamber), A2C (apical two-chamber), etc., Paragraph 0068), and Abolmaesumi teaches using the result of the neural network analysis (Paragraph 0063) to associate a plurality of ultrasound images with different view window categories (“associate the at least one echocardiographic image received at block 202 with a view category of a plurality of predetermined echocardiographic image view categories”, Paragraph 0058; Paragraph 0110).  Further, in associating images to for example an AP4 (Apical 4-chamber view) as taught in an example by Abolmaesumi, the structural feature of the anatomical structure would be the four chambers of the heart.  
However, the modifications of Simopoulos and Abolmaesumi do not disclose wherein the ultrasound images in the first group depict either (i) the first structural feature in multiple different scanning modes, (ii) the first structural feature in multiple different view windows, or (iii) the first structural feature in multiple different scanning modes and in multiple different view windows; and the controller circuit is configured to display the ultrasound images of at least one of the groups on a graphical user interface (GUI).  
Reicher teaches wherein the ultrasound images (“ultrasound images”, Paragraph 0276) in the first group depict either (i) the first structural feature in multiple different scanning modes, (ii) the first structural feature in multiple different view windows, or (iii) the first structural feature in multiple different scanning modes and in multiple different view windows (Reicher teaches a method, See Fig. 14A, that sorts the medical images, step 1406, such as ultrasound image, Paragraph 0276, based on the determined sorting rules, Step 1406;  As seen in Fig. 13, the sorting rules are based on attributes of an exam, Ref. 1306, attributes of the image series, Ref. 1310, and attributes of the individual images, Ref. 1314.  As shown in Fig. 13, images from an exam are sorted into series of images, wherein each series has a series attribute such as anatomical position, wherein the anatomical position can be the same anatomical structure, See Paragraph 0319, and each image of the series contains an image attribute 1314, such as plane of acquisition or projection orientation, See Fig. 13 and Paragraph 0281, that would read on a view window, wherein each image of the series is acquired in different anatomic planes, Paragraph 0277; therefore this would read on the first group, i.e. the first series, depict the first structural feature, i.e. anatomical structure, in multiple different view windows).
Additionally, Reicher teaches a controller circuit configured to display the ultrasound images of at least one of the groups (hardware processors configured to execute software code in order to direct display of images on the display device, Paragraph 0085; See Fig. 14A, Step 1412, Display images according to determined sorting in response to user input) on a graphical user interface (GUI) (the display device includes a graphical user interface, Paragraphs 0020, 0310).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Simopoulos and Abolmaesumi, wherein the ultrasound images in the first group depict the first structural feature in multiple different view windows; and the controller circuit is configured to display the ultrasound images of at least one of the groups on a graphical user interface (GUI), as taught by Reicher, in order to provide a dynamic method for rapid comparison of digital medical images based on attributes associated with the images and rules and/or preferences of the user (Reicher, Abstract), wherein images of similar attributes such as anatomical structure are automatically identified for so that the user can more quickly, thoroughly, and efficiently interact with the medical image (Reicher, Paragraph 0009), and better detect subtle differences between images (Reicher, Paragraph 0007).

Regarding claim 10, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 9 above.  
Simopoulos discloses wherein the controller circuit (processor 12, Paragraph 0027) is configured to analyze the ultrasound images to identify a structural feature of an anatomical structure, in the ultrasound images, as the anatomical characteristic (Paragraph 0067).  Simopoulos discloses the classifier derives anatomical information from the medical image, such as a medical diagnostic ultrasound image (Paragraph 0067) by identifying cardiac structure associated with a particular view of a heart, a heart valve, a heart wall, a chamber, a canonical view, a tissue structure, a flow pattern, or combinations thereof (Paragraph 0067), wherein the processor applies the classifier to the medical image (Paragraph 0028), and the medical image can be a sequence of images (Paragraph 0031).

Regarding claim 13, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 9 above.
Reicher further teaches wherein the controller circuit (processors, Paragraph 0161) is configured to tag the ultrasound images based on the at least one structural feature and at least one of a view window of the respective ultrasound image (Paragraph 0292).  Reicher teaches a processor that executes software, Paragraph 0161, storing with the data item, such as an image, attributes (Paragraph 0292), wherein the image attributes inherits attributes from the image series and exam (See Fig. 13, under Example image attributes).  The image series attribute includes an anatomical position such as a specific anatomical structure, Paragraph 0319, and the image attribute includes plane of acquisition or projection orientation, See Fig. 13 and Paragraph 0281, which would read on a view window.  Therefore storing the image with attributes of anatomical structure and view window would read on tagging the ultrasound images based on the at least one structural feature and at least one of a view window of the respective ultrasound image.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Simopoulos, Abolmaesumi, and Reicher, wherein the controller circuit is configured to tag the ultrasound images based on the at least one structural feature and at least one of a view window of the respective ultrasound image, as further taught by Reicher, in order to allow for automatic sorting by the system according to the attributes associated with the images and rules and /or preferences of the user  (Reicher, Paragraph 0009).

Regarding claim 15, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 9 above, including the controller circuit.
Reicher further teaches a first image of the first image series and each of the comparison image series are displayed on a display device. A user, providing a user input via using an input device, such as a mouse or keyboard, and/or another input method, may cycle through the images in each of the image series in order to determine a first image for comparison (Paragraph 0350).  This reads on a user interface.  The user interface of the computing system (Fig. 1, Ref. 150) with a processor (Fig. 1, Ref. 152), that reads on a controller circuit, receives the first and second image series and may receive a standard uptake values at particular anatomical areas of the brain that is indicative of abnormal activity in the particular anatomical areas (Paragraph 0392).  This reads on receiving a candidate trend from the user interface, wherein the candidate trend is indicative of a change in at least a pathology of interest.  
Reicher additionally teaches selecting a first image series, and selecting a comparison imaging series (reads on second image series) (Fig. 6, Ref. 610, 620; Paragraphs 0342-0343).  The images of the comparison series are selected based on having a common anatomical area (Paragraph 0329), and display changes, such as intensity changes related to myelination in the brain (Paragraphs 0392-394). This reads on selecting, based on a candidate trend received from a user interface, a first set of ultrasound images from the first ultrasound exam and a second set of ultrasound images from a second ultrasound exam. Reicher teaches detecting meaningful differences between the images of the image series (Paragraph 0351). This reads on determining a difference between the first and second sets of ultrasound images.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Abolmaesumi, and Reicher, wherein the controller circuit is configured to select, based on a candidate trend received from a user interface, a first set of ultrasound images from the first ultrasound exam and a second set of ultrasound images from a second ultrasound exam, and to determine a difference between the first and second sets of ultrasound images indicative of a change in at least one of a pathology of interest, an anatomical measurement, or a view window, as further taught by Reicher, in order to take two image series of a same modality taken some time, e.g., weeks or months, apart in order to determine differences between the two series of images (Reicher, Paragraph 0401), and allow detection of abnormal activity (Reicher, Paragraph 0392).

Regarding claim 22, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose wherein the at least one structural feature includes multiple vascular structures of a heart, the vascular structures comprising one or more of valves, arteries, or veins, and the grouping operation includes grouping the ultrasound images into groups corresponding to the different vascular structures of the heart.  Simopoulos discloses wherein the controller circuit (processor 12, Paragraph 0027) is configured to analyze the ultrasound images to identify a structural feature of an anatomical structure, in the ultrasound images, as the anatomical characteristic (Paragraph 0067).  Simopoulos discloses the classifier derives anatomical information from the medical image, such as a medical diagnostic ultrasound image (Paragraph 0067) by identifying cardiac structure associated with a particular view of a heart, a heart valve, a heart wall, a chamber, a canonical view, a tissue structure, a flow pattern, or combinations thereof (Paragraph 0067), wherein the processor applies the classifier to the medical image (Paragraph 0028), and the medical image can be a sequence of images (Paragraph 0031).
Further as disclosed in the claim 1 rejection above, Abolmaesumi teaches grouping the ultrasound images into groups (“associate the at least one echocardiographic image received at block 202 with a view category of a plurality of predetermined echocardiographic image view categories”, Paragraph 0058; Paragraph 0110), wherein the view categories may include AP2 (apical 2-chamber view), AP3 (apical 3-chamber view), AP4 (apical 4-chamber view), PSAXA (parasternal short axis at aortic valve level view), PSAXPM (parasternal short axis at papillary muscle level view), parasternal long axis (PLAX), apical 5 chamber (AP5), subcostal view, aortic arch, or right parasternal (Paragraph 0060), which corresponds to the different vascular structures of the heart.  Therefore, the view categories such as AP2, AP3, AP4, AP5, and right parasternal would also read on groups corresponding to the different vascular structures of the heart.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos, in view of Abolmaesumi, further in view of Reicher, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2007/0081707 to Sirohey et al. “Sirohey”, and further in view of U.S. Patent Application Publication No. 2008/0154123 to Jackson et al. “Jackson”.

Regarding claim 3, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Simopoulos discloses wherein the analyzing operation includes identifying the first structural feature of the anatomical structure within the ultrasound images (“the classifier may identify cardiac structure associated with a particular view of the heart…a valve associated with an apical four chamber view”, Paragraph 0028; “The classifier derives the anatomical information from the medical image, such as a medical diagnostic ultrasound image…Any anatomical information may be identified, such as identifying cardiac structure associated with a particular view of a heart, a heart valve, a heart wall, a chamber, a canonical view, a tissue structure, a flow pattern, or combinations thereof”, Paragraph 0067; Simopoulos discloses using the classifier to determine anatomical structures of the heart, Paragraph 0067, to determine or classify the image as a certain anatomical view, such as A4C (apical four-chamber), A2C (apical two-chamber), etc., Paragraph 0068) and the grouping consists of different view windows as taught by Reicher (each image of the series contains an image attribute 1314, such as plane of acquisition or projection orientation, See Fig. 13 and Paragraph 0281, that would read on a view window, wherein each image of the series is acquired in different anatomic planes, Paragraph 0277, which would read on different view windows).
However, the modifications of Simopoulos, Abolmaesumi, and Reicher do not explicitly disclose determining an orientation of the first structural feature associated with a view window,
Sirohey teaches determining an orientation of the first structural feature of an image (“features are automatically extracted from the image date…such as…orientation”, Paragraph 0046; wherein the image data is specific to an anatomical feature, Paragraph 0054; this would read on determining an orientation of the first structural feature of an image).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Abolmaesumi, and Reicher, wherein the method includes determining an orientation of the first structural feature of an image, as taught by Sirohey, in order to determine whether the feature (i.e. orientation) has the ability to separate different classification groups (Sirohey, Paragraph 0047).  
However, the modifications of Simopoulos, Abolmaesumi, Reicher, and Sirohey do not explicitly disclose wherein the grouping is also based on the orientation.  
Jackson teaches grouping images according to their orientation (“allowing the grouping of the images according to their orientation”, Paragraph 0051).  Jackson teaches automated image interpretation (Abstract) of an ultrasound imaging system (Fig 1, Ref. 18; Paragraph 0017).  Jackson further teaches acquiring a sequence of images representing the same or different regions (Paragraph 0044), and using a machine vision based algorithm, grouping of the images according to their orientation (Paragraph 0051).  Jackson further teaches that the images can be labeled with both an orientation and a view (such as Apical four-chamber or apical two-chamber), which may permit sorting of the acquired images for a series (Paragraph 0053).  Collectively, this reads on wherein the grouping is also based on the orientation.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Abolmaesumi, Reicher, and Sirohey, where the grouping is based on the orientation, in order to improve the robustness of image interpretation (Jackson, Paragraph 0049) to allow for automated image interpretation (Jackson Paragraph 0006) which can overcome annotation errors generated by deviations in standard imaging protocols (Jackson, Paragraph 0004).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos, in view of Abolmaesumi, further in view of Reicher, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0182191 to Caluser et al. “Caluser”.

Regarding claim 7, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 1 above.
However, the modifications of Simopoulos, Abolmaesumi, and Reicher do not disclose comparing the ultrasound images to a protocol, wherein the protocol includes a plurality of view windows of the anatomical structure; and determining a difference between the plurality of view windows associated with the protocol and the ultrasound images acquired, the difference representing view windows of the protocol that have not been acquired.  
Caluser teaches in a similar field of endeavor of image processing for a diagnostic imaging system such as ultrasound, wherein a region of interest is scanned (Abstract). Caluser teaches comparing the ultrasound images to a protocol, wherein the protocol includes a plurality of view windows of an anatomical structure and determining a difference between the plurality of view windows associated with the protocol and the ultrasound images acquired, the difference representing view windows of the protocol that have not been acquired (Paragraph 0102).
Caluser teaches assessing any 2D areas or 3D volumes which were not adequately evaluated with ultrasound images (Paragraph 0102).  Caluser teaches an apparatus and automated method of assessing the completeness of scanning in the region of interest during handheld ultrasound procedure to assure the examination quality and prevent missing lesions (Paragraph 0010).  ).  Caluser teaches using a protocol of a breast ultrasound examination (Paragraph 0080) and discloses comparing the images to determine if images contain certain features such as the chest wall (Paragraph 0105), and reads on comparing the image to view windows of a protocol, where different positions of the breast represent reads on different view windows of an anatomical structure.  Further, Caluser discloses detecting unacceptable gaps in the position data represented in the plurality of image data (Paragraph 0107), since in an ultrasound sweep the multiple sequential images are displayed or recorded continuously, however the spacing between the line segments representing the scan head and the corresponding images in the scanned volume is dependent on the translational and rotational speed of the probe and the frequency the ultrasound images are obtained or the frame rate. Unless the frame rate and probe movement speed fall within an acceptable range, the individual images may be too spaced apart to prevent missing a small lesion or to provide good quality 3D reconstruction of the multiple images (Paragraph 0107).  These gaps additionally reads on missing view windows, and determining a difference between the plurality of images and the plurality of view windows associated with the protocol, where the difference representing view windows of the protocol that have not been acquired.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Abolmaesumi, and Kotula, wherein the method includes comparing the ultrasound images to a protocol, wherein the protocol includes a plurality of view windows of an anatomical structure, and determining a difference between the plurality of view windows associated with the protocol and the ultrasound images acquired, the difference representing view windows of the protocol that have not been acquired, as taught by Caluser, in order to determine areas that need to be rescanned in a protocol (Caluser, Paragraph 0107) in order to fully complete a scanning protocol (Caluser, Paragraph 0103).

Regarding claim 8, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 1 above.
However, the modifications of Simopoulos, Abolmaesumi, and Reicher do not disclose comparing the ultrasound images to a protocol; identifying anatomical measurements performed on the ultrasound images; and determining a difference between i) the anatomical measurements performed on the ultrasound images and ii) anatomical measurements associated with the protocol, the difference representing one or more of anatomical measurements or an identified view window of the protocol that have not been acquired.  
Caluser teaches determining 2D chest wall surface map and 2D breast superficial surface map from the ultrasound image data (Paragraph 0114).  Caluser teaches using a protocol of a breast ultrasound examination (Paragraph 0080) and teaches comparing the images to determine if images contain certain features such as the chest wall which is required for completeness in an imaging protocol (Paragraph 0105), and reads on comparing the image to view windows of a protocol, where different positions of the breast represent reads on different view windows.  Caluser further teaches if a chest wall is not detected or if too much underneath the chest wall is detected in an image, the image in this region would have to be reimaged (Paragraph 0105).  This reads on missing image data and the region corresponding to this image would read on a view that is not yet acquired, since the required view window was initially, but unsuccessfully acquired, and missing required features of the imaging protocol.  Further, Caluser discloses detecting unacceptable gaps in the position data represented in the plurality of image data (Paragraph 0107).  These gaps also reads on missing view windows, and a difference between the plurality of images and the protocol.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Abolmaesumi, and Kotula, wherein the method includes comparing the ultrasound images to a protocol, wherein the protocol includes identifying anatomical measurements performed on the ultrasound images; and determining a difference between i) the anatomical measurements performed on the ultrasound images and ii) anatomical measurements associated with the protocol, the difference representing one or more of anatomical measurements or an identified view window of the protocol that have not been acquired, as taught by Caluser, in order to determine areas that need to be rescanned in a protocol (Caluser, Paragraph 0107) in order to fully complete a scanning protocol (Caluser, Paragraph 0103).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos, in view of Abolmaesumi, further in view of Reicher, as applied to claim 9 above, and further in view of Sirohey, and further in view of Jackson.

Regarding claim 11, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 9 above.  
As disclosed in the claim 9 rejection above, Simopoulos discloses the controller circuit (“processor”, Fig. 1, Ref. 12; Paragraph 0022) is configured to identify the first structural feature of the anatomical structure within the ultrasound images (“the classifier may identify cardiac structure associated with a particular view of the heart…a valve associated with an apical four chamber view”, Paragraph 0028; “The classifier derives the anatomical information from the medical image, such as a medical diagnostic ultrasound image…Any anatomical information may be identified, such as identifying cardiac structure associated with a particular view of a heart, a heart valve, a heart wall, a chamber, a canonical view, a tissue structure, a flow pattern, or combinations thereof”, Paragraph 0067; Simopoulos discloses using the classifier to determine anatomical structures of the heart, Paragraph 0067, to determine or classify the image as a certain anatomical view, such as A4C (apical four-chamber), A2C (apical two-chamber), etc., Paragraph 0068), and the grouping consists of different view windows as taught by Reicher (each image of the series contains an image attribute 1314, such as plane of acquisition or projection orientation, See Fig. 13 and Paragraph 0281, that would read on a view window, wherein each image of the series is acquired in different anatomic planes, Paragraph 0277, which would read on different view windows).
However, the modifications of Simopoulos, Abolmaesumi, and Reicher do not explicitly disclose determining an orientation of the first structural feature associated with a view window,
Sirohey teaches determining an orientation of the first structural feature of an image (“features are automatically extracted from the image date…such as…orientation”, Paragraph 0046; wherein the image data is specific to an anatomical feature, Paragraph 0054; this would read on determining an orientation of the first structural feature of an image).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Abolmaesumi, and Reicher, wherein the method includes determining an orientation of the first structural feature of an image, as taught by Sirohey, in order to determine whether the feature (i.e. orientation) has the ability to separate different classification groups (Sirohey, Paragraph 0047).  
However, the modifications of Simopoulos, Abolmaesumi, Reicher, and Sirohey do not explicitly disclose wherein the grouping is also based on the orientation.  
Jackson teaches grouping images according to their orientation (“allowing the grouping of the images according to their orientation”, Paragraph 0051).  Jackson teaches automated image interpretation (Abstract) of an ultrasound imaging system (Fig 1, Ref. 18; Paragraph 0017).  Jackson further teaches acquiring a sequence of images representing the same or different regions (Paragraph 0044), and using a machine vision based algorithm, grouping of the images according to their orientation (Paragraph 0051).  Jackson further teaches that the images can be labeled with both an orientation and a view (such as Apical four-chamber or apical two-chamber), which may permit sorting of the acquired images for a series (Paragraph 0053).  Collectively, this reads on wherein the grouping is also based on the orientation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Abolmaesumi, Reicher, and Sirohey, where the grouping is based on the orientation, in order to improve the robustness of image interpretation (Jackson, Paragraph 0049) to allow for automated image interpretation (Jackson Paragraph 0006) which can overcome annotation errors generated by deviations in standard imaging protocols (Jackson, Paragraph 0004).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos, in view of Abolmaesumi, further in view of Reicher, as applied to claim 9 above, and further in view of Caluser.

Regarding claim 16, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 9 above, including the controller circuit.
However, the modifications of Simopoulos, Abolmaesumi, and Reicher do not disclose comparing the ultrasound images to a protocol, wherein the protocol includes a plurality of windows of the anatomical structure and determining a difference between the plurality of view windows associated with the protocol and the ultrasound images acquired, the difference representing view windows of the protocol that have not been acquired.
Caluser teaches in a similar field of endeavor of image processing for a diagnostic imaging system such as ultrasound, wherein a region of interest is scanned (Abstract). Caluser teaches comparing the ultrasound images to a protocol, wherein the protocol includes a plurality of windows of an anatomical structure and determining a difference between the plurality of view windows associated with the protocol and the ultrasound images acquired, the difference representing view windows of the protocol that have not been acquired (Paragraph 0102).
Caluser teaches assessing any 2D areas or 3D volumes which were not adequately evaluated with ultrasound images (Paragraph 0102).  Caluser teaches an apparatus and automated method of assessing the completeness of scanning in the region of interest during handheld ultrasound procedure to assure the examination quality and prevent missing lesions (Paragraph 0010).  Caluser teaches using a protocol of a breast ultrasound examination (Paragraph 0080) and discloses comparing the images to determine if images contain certain features such as the chest wall (Paragraph 0105), and reads on comparing the image to view windows of a protocol, where different positions of the breast represent reads on different view windows of an anatomical structure.  Further, Caluser discloses detecting unacceptable gaps in the position data represented in the plurality of image data (Paragraph 0107), since in an ultrasound sweep the multiple sequential images are displayed or recorded continuously, however the spacing between the line segments representing the scan head and the corresponding images in the scanned volume is dependent on the translational and rotational speed of the probe and the frequency the ultrasound images are obtained or the frame rate. Unless the frame rate and probe movement speed fall within an acceptable range, the individual images may be too spaced apart to prevent missing a small lesion or to provide good quality 3D reconstruction of the multiple images (Paragraph 0107).  These gaps additionally reads on missing view windows, and determining a difference between the plurality of images and the plurality of view windows associated with the protocol, where the difference representing view windows of the protocol that have not been acquired.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Abolmaesumi, and Reicher, wherein the controller circuit is configured to compare the ultrasound images to a protocol, wherein the protocol includes a plurality of view windows of the anatomical structure, and the controller circuit is configured to determine a difference between the plurality of view windows associated with the protocol and the ultrasound images acquired, the difference representing view windows of the protocol that have not been acquired, as taught by Caluser, in order to determine areas that need to be rescanned in a protocol (Caluser, Paragraph 0107) in order to fully complete a scanning protocol (Caluser, Paragraph 0103).  

Regarding claim 17, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 9 above, including the controller circuit.
However, the modifications of Simopoulos, Abolmaesumi, and Reicher do not disclose comparing the ultrasound images to a protocol; identifying anatomical measurements performed on the ultrasound images; and determining a difference between i) the anatomical measurements performed on the ultrasound images and ii) anatomical measurements associated with the protocol, the difference representing one or more of anatomical measurements or an identified view window of the protocol that have not been acquired.
Caluser teaches determining 2D chest wall surface map and 2D breast superficial surface map from the ultrasound image data (Paragraph 0114).  Caluser teaches using a protocol of a breast ultrasound examination (Paragraph 0080) and teaches comparing the images to determine if images contain certain features such as the chest wall which is required for completeness in an imaging protocol (Paragraph 0105), and reads on comparing the image to view windows of a protocol, where different positions of the breast represent reads on different view windows.  Caluser further teaches if a chest wall is not detected or if too much underneath the chest wall is detected in an image, the image in this region would have to be reimaged (Paragraph 0105).  This reads on missing image data and the region corresponding to this image would read on a view that is not yet acquired, since the required view window was initially, but unsuccessfully acquired, and missing required features of the imaging protocol.  Further, Caluser discloses detecting unacceptable gaps in the position data represented in the plurality of image data (Paragraph 0107).  These gaps also reads on missing view windows, and a difference between the plurality of images and the protocol.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Abolmaesumi, and Reicher, wherein the controller circuit is configured to compare the ultrasound images to a protocol; identify anatomical measurements performed on the ultrasound images; and determine a difference between i) the anatomical measurements performed on the ultrasound images and ii) anatomical measurements associated with the protocol, the difference representing one or more of anatomical measurements or an identified view window of the protocol that have not been acquired, as taught by Caluser, in order to determine areas that need to be rescanned in a protocol (Caluser, Paragraph 0107) in order to fully complete a scanning protocol (Caluser, Paragraph 0103).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos, in view of Abolmaesumi, further in view of Reicher, and further in view of U.S. Patent Application Publication No. 2010/0211409 to Kotula et al. “Kotula”.

Regarding claim 18, Simopoulos discloses a tangible and non-transitory computer readable medium (“The instructions for implementing the processes, methods and/or techniques discussed herein are provided on computer-readable storage media or memories, such as a cache, buffer, RAM, removable media, hard drive or other computer readable storage media”, Paragraph 0026) comprising one or more programmed instructions (“instructions stored in or on computer readable storage media”, Paragraph 0026; “stored instructions”, Paragraph 0027) configured to direct one or more processors (“processor”, fig. 1, Ref. 12; Paragraph 0022; “The processor 12 operates pursuant to stored instructions to perform various acts described herein, such as obtaining data, deriving anatomical information, setting an imaging parameter and/or controlling imaging”, Paragraph 0027) to:
acquire a plurality of ultrasound images (“one or more medical images are obtained.  The medical images are obtained by real-time scanning. For example, an ultrasound image or sequence of images are obtained by scanning a two or three-dimensional region of a patient”, Paragraph 0031) during a first ultrasound exam (“a method is provided for controlling a medical diagnostic ultrasound imaging system. An ultrasound image is obtained”, Paragraph 0007; “The recognition may be in real-time, during a same imaging session or while the imaging is occurring”, Paragraph 0020); and
analyze the ultrasound images to identify one or more anatomical characteristics (“Any classifier may be applied, such as a model based classifier or a learned classifier or classifier based on machine learning. For learned classifiers, binary or multi-class classifiers may be used, such as Bayesian or neural network classifiers”, Paragraph 0028; “the classifier identifies a canonical view, tissue structure, flow pattern or combinations thereof from a medical image or sequence of images”, Paragraph 0028; “the classifier may identify cardiac structure associated with a particular view of the heart…a valve associated with an apical four chamber view”, Paragraph 0028; “In act 26, anatomical information is derived from the medical image. The anatomical information is derived from a single image or a sequence of images”, Paragraph 0033; the anatomical information is derived by applying a classifier. The classifier identifies anatomy in act 30 from the medical image”, Paragraph 0034) in the ultrasound images (“an ultrasound image or sequence of images are obtained”, Paragraph 0031), wherein the one or more anatomical characteristics include at least one structural feature of the anatomical structure (“The classifier derives the anatomical information from the medical image, such as a medical diagnostic ultrasound image…Any anatomical information may be identified, such as identifying cardiac structure associated with a particular view of a heart, a heart valve, a heart wall, a chamber, a canonical view, a tissue structure, a flow pattern, or combinations thereof”, Paragraph 0067; Simopoulos discloses using the classifier to determine anatomical structures of the heart, Paragraph 0067, to determine or classify the image as a certain anatomical view, such as A4C (apical four-chamber), A2C (apical two-chamber), etc., Paragraph 0068).
However, Simopoulos does not explicitly disclose the images are based on ultrasound data received from an ultrasound probe; and group the ultrasound images into groups based on the one or more anatomical characteristics so that a first group of the groups corresponds to a first structural feature of the anatomical structure.
Abolmaesumi teaches the images are based on ultrasound data received from an ultrasound probe (“In operation, an operator of the system 10…may manipulate the transducer 16 on or around a patient, and the analyzer 12 may communicate with the transducer 16 and receive signals representing echocardiographic images of the patient”, Paragraph 0034; wherein the system may be a ultrasound machine, Paragraph 0033; “the operator may wish to capture echocardiographic images for various views or anatomical planes since multiple views may be required in order to perform certain quantified clinical measurement of anatomical features”, Paragraph 0036; “receive signals representing at least one echocardiographic image… obtain image data via the transducer 16”, Paragraph 0053).  
Abolmaesumi teaches grouping the ultrasound images (“block 202 may direct the analyzer processor 100 to receive a sequence of images”, Paragraph 0055, Fig. 3, Ref. 202; “associate the at least one echocardiographic image received at block 202 with a view category of a plurality of predetermined echocardiographic image view categories”, Paragraph 0058; wherein associating the received images of step 202 with a view category reads on grouping the ultrasound images into a group).
As discussed above, Abolmaesumi teaches for a diagnoses, “the operator may wish to capture echocardiographic images for various views or anatomical planes” (Paragraph 0036).  “Accordingly, the operator may reposition the transducer 16 shown in FIG. 1 and/or adjust image receiving parameters to cause the flowchart 200 to be executed one or more further times, but with echocardiographic images which are of different view categories” (Paragraph 0110).  Therefore, in executing flowchart 200 one or more further times, for the additional captured echocardiographic images, the images will be associated with one or more additional view categories.  This would read on grouping the ultrasound images into groups.
Abolmaesumi further teaches the view categories may include AP2 (apical 2-chamber view), AP3 (apical 3-chamber view), AP4 (apical 4-chamber view), PSAXA (parasternal short axis at aortic valve level view), PSAXPM (parasternal short axis at papillary muscle level view), parasternal long axis (PLAX), apical 5 chamber (AP5), subcostal view, aortic arch, or right parasternal (Paragraph 0060), wherein the associating of the view categories is determined by an image view category determining neural network (Paragraph 0063).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Simopoulos's invention wherein the images are based on ultrasound data received from an ultrasound probe and grouping the ultrasound images into groups, using the neural network classification results of Simopoulos, as taught by Abolmaesumi, in order to select and apply a function to the set of images to determine the quality assessment value wherein the function selected depends on the view category associated with the set of images (Abolmaesumi, Paragraph 0037).  
Therefore, in the combination of Simopoulos and Abolmaesumi, the grouping of the ultrasound images into groups would be based on the one or more anatomical characteristics so that a first group of the groups corresponds to a first structural feature of the anatomical structure, since Simopoulos discloses using a classifier that can be a neural network (Paragraph 0028), to identify anatomical information such as cardiac structure associated with a particular view of a heart, a heart valve, a heart wall, a chamber, a canonical view, a tissue structure, a flow pattern, or combinations thereof (Paragraph 0067), to determine anatomical structures of the heart, Paragraph 0067, to determine or classify the image as a certain anatomical view, such as A4C (apical four-chamber), A2C (apical two-chamber), etc., Paragraph 0068), and Abolmaesumi teaches using the result of the neural network analysis (Paragraph 0063) to associate a plurality of ultrasound images with different view window categories (“associate the at least one echocardiographic image received at block 202 with a view category of a plurality of predetermined echocardiographic image view categories”, Paragraph 0058; Paragraph 0110).  Further, in associating images to for example an AP4 (Apical 4-chamber view) as taught in an example by Abolmaesumi, the structural feature of the anatomical structure would be the four chambers of the heart.  
However, the modifications of Simopoulos and Abolmaesumi do not disclose wherein the ultrasound images in the first group depict either (i) the first structural feature in multiple different scanning modes, (ii) the first structural feature in multiple  different view windows, or (iii) the first structural feature in multiple different scanning modes and in multiple different view windows; and display user-selectable user interface components on a graphical user interface (GUI) corresponding to different respective ones of the groups and display the ultrasound images of at least one of the groups on the GUI.  
Reicher teaches wherein the ultrasound images (“ultrasound images”, Paragraph 0276) in the first group depict either (i) the first structural feature in multiple different scanning modes, (ii) the first structural feature in multiple different view windows, or (iii) the first structural feature in multiple different scanning modes and in multiple different view windows (Reicher teaches a method, See Fig. 14A, that sorts the medical images, step 1406, such as ultrasound image, Paragraph 0276, based on the determined sorting rules, Step 1406;  As seen in Fig. 13, the sorting rules are based on attributes of an exam, Ref. 1306, attributes of the image series, Ref. 1310, and attributes of the individual images, Ref. 1314.  As shown in Fig. 13, images from an exam are sorted into series of images, wherein each series has a series attribute such as anatomical position, wherein the anatomical position can be the same anatomical structure, See Paragraph 0319, and each image of the series contains an image attribute 1314, such as plane of acquisition or projection orientation, See Fig. 13 and Paragraph 0281, that would read on a view window, wherein each image of the series is acquired in different anatomic planes, Paragraph 0277; therefore this would read on the first group, i.e. the first series, depict the first structural feature, i.e. anatomical structure, in multiple different view windows).
Additionally, Reicher teaches displaying the ultrasound images of at least one of the groups (See Fig. 14A, Step 1412, Display images according to determined sorting in response to user input) on a graphical user interface (GUI) (the display device includes a graphical user interface, Paragraphs 0020, 0310).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Simopoulos and Abolmaesumi, wherein the ultrasound images in the first group depict the first structural feature in multiple different view windows; and displaying the ultrasound images of at least one of the groups on a graphical user interface (GUI), as taught by Reicher, in order to provide a dynamic method for rapid comparison of digital medical images based on attributes associated with the images and rules and/or preferences of the user (Reicher, Abstract), wherein images of similar attributes such as anatomical structure are automatically identified for so that the user can more quickly, thoroughly, and efficiently interact with the medical image (Reicher, Paragraph 0009), and better detect subtle differences between images (Reicher, Paragraph 0007).
However, the modifications of Simopoulos, Abolmaesumi, and Reicher do not disclose instructions to display user-selectable user interface components on a graphical user interface (GUI) corresponding to different respective ones of the groups.
Kotula teaches instructions configured to direct one or more processors (“The processor 602 is capable of processing instructions for execution within the generic computing system 600.”, Paragraph 0081) to display user-selectable user interface components (“thumbnails 204 a-e”, Fig. 2 or “thumbnails 304 a-f”, Fig. 3; “A radiologist can select one or more of the thumbnails for presentation in the GUI”, Paragraph 0055) on a graphical user interface (GUI) (“GUI 300”, Fig. 3, Ref. 300) corresponding to different respective groups (“The thumbnails 304 a-f include representations of a sequence that includes “all” of the MRI images, a sequence that includes the “axial” MRI images, a sequence that includes “sagittal” images, a sequence that includes “coronal” images, a sequence that includes the axial “pulse 0” images (shown in the viewing pane 302 a)”, Paragraph 0060) and display the ultrasound images of at least one of the groups on the GUI (“the viewing pane 302 a shows a sequence of axial images of the patient’s head”, Paragraph 0059; wherein the viewing pane 302 is part of GUI 300 as seen in Fig. 3 and sequence of axial images are displayed based on selecting axial “pulse 0” images thumbnail). [Examiner notes: although Kotula uses examples regarding MRI images, Kotula teaches that the images can also be images from an ultrasound device (Paragraph 0017)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Abolmaesumi, to include instructions configured to direct one or more processors to display user-selectable user interface components on a graphical user interface (GUI) corresponding to different respective groups, as taught by Kotula, in order to allow a radiologist to select one or more of the thumbnails for presentation in the GUI (Kotula, Paragraph 0055) to show a sequence of images that may be medically relevant (Kotula, Paragraph 0046).
Therefore, in the combination of Simopoulos, Abolmaesumi, and Reicher the selectable thumbnails that correspond to a sequence or group of images as taught by Reicher would correspond to the sorted categories as disclosed by Abolmaesumi, in view of Reicher.

Regarding claim 20, the modifications of Simopoulos, Abolmaesumi, Reicher, and Kotula disclose all the features of claim 18 above.
Reicher further discloses wherein the one or more processors are directed to group the ultrasound images based on the different view windows of the anatomical structure (Reicher teaches a computer implemented method, See Fig. 14A, that sorts the medical images, step 1406, such as ultrasound image, Paragraph 0276, based on the determined sorting rules, Step 1406;  As seen in Fig. 13, the sorting rules are based on attributes of an exam, Ref. 1306, attributes of the image series, Ref. 1310, and attributes of the individual images, Ref. 1314.  As shown in Fig. 13, the exam attribute includes anatomical region, and the images from an exam are sorted into series of images, wherein each series has a series attribute such as plane of acquisition, that would read on a view window, wherein each image of the series is acquired in different anatomic planes, Paragraph 0277; this would read on grouping the images of an anatomical structure based on the different view windows).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Abolmaesumi, Reicher, and Kotula, wherein the one or more processors are directed to group the ultrasound images based on the different view windows of the anatomical structure, as further taught by Reicher, in order to better detect subtle differences between images (Reicher, Paragraph 0007), of an anatomical structure using different view windows.

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos, in view of Abolmaesumi, further in view of Reicher, as applied to claim 1 above, and further in view of Kotula. 

Regarding claim 21, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 1 above.
However, the modifications of Simopoulos, Abolmaesumi, and Reicher do not disclose instructions to display user-selectable user interface components on a graphical user interface (GUI) corresponding to different respective ones of the groups, including the first group, and displaying the ultrasound images of the first group on the GUI in response to receiving a user input which selects a first user interface component corresponding to the first group.
Kotula teaches displaying user interface components on the GUI (“thumbnails 204 a-e”, Fig. 2 or “thumbnails 304 a-f”, Fig. 3; “A radiologist can select one or more of the thumbnails for presentation in the GUI”, Paragraph 0055) corresponding to different respective groups (“The thumbnails 304 a-f include representations of a sequence that includes “all” of the MRI images, a sequence that includes the “axial” MRI images, a sequence that includes “sagittal” images, a sequence that includes “coronal” images, a sequence that includes the axial “pulse 0” images (shown in the viewing pane 302 a)”, Paragraph 0060) and displaying the ultrasound images of the first group on the GUI (“the viewing pane 302 a shows a sequence of axial images of the patient’s head”, Paragraph 0059; wherein the viewing pane 302 is part of GUI 300 as seen in Fig. 3 and sequence of axial images are displayed based on selecting axial “pulse 0” images thumbnail). [Examiner notes: although Kotula uses examples regarding MRI images, Kotula teaches that the images can also be images from an ultrasound device (Paragraph 0017)] in response to receiving a user input which selects a first user interface component corresponding to the first group (“A radiologist can select one or more of the thumbnails for presentation in the GUI”, Paragraph 0055).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Abolmaesumi, and Reicher, wherein the method further comprises displaying user interface components on the GUI corresponding to different respective ones of the groups, including the first group, and displaying the ultrasound images of the first group on the GUI in response to receiving a user input which selects a first user interface component corresponding to the first group, as taught by Kotula, in order to allow a radiologist to select one or more of the thumbnails for presentation in the GUI (Kotula, Paragraph 0055) to show a sequence of images that may be medically relevant (Kotula, Paragraph 0046).
Therefore, in the combination of Simopoulos, Abolmaesumi, Reicher, and Kotula the selectable thumbnails that correspond to a sequence or group of images as taught by Kotula would correspond to the sorted viewing categories as disclosed by Abolmaesumi, in view of Reicher, including the first group.

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos, in view of Abolmaesumi, further in view of Reicher, as applied to claim 22 above, and further in view of Kotula. 

Regarding claim 23, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 22 above.  
However, the modifications of Simopoulos, Abolmaesumi, and Reicher do not disclose displaying user interface components on the GUI corresponding to different respective ones of the groups corresponding to the different vascular structures of the heart.  
Kotula teaches displaying user interface components on the GUI (“thumbnails 204 a-e”, Fig. 2 or “thumbnails 304 a-f”, Fig. 3; “A radiologist can select one or more of the thumbnails for presentation in the GUI”, Paragraph 0055) corresponding to different respective groups (“The thumbnails 304 a-f include representations of a sequence that includes “all” of the MRI images, a sequence that includes the “axial” MRI images, a sequence that includes “sagittal” images, a sequence that includes “coronal” images, a sequence that includes the axial “pulse 0” images (shown in the viewing pane 302 a)”, Paragraph 0060).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Abolmaesumi, and Kotula, wherein the method further comprises displaying user interface components on the GUI corresponding to different respective groups, as further taught by Kotula, in order to allow a radiologist to select one or more of the thumbnails for presentation in the GUI (Kotula, Paragraph 0055) to show a sequence of images that may be medically relevant (Kotula, Paragraph 0046).
Therefore, in the combination of Simopoulos, Abolmaesumi, Reicher, and Kotula the selectable thumbnails that correspond to a sequence or group of images as taught by Kotula would correspond to the sorted viewing categories as disclosed by Abolmaesumi, and these the sorted viewing categories would correspond to different vascular structures of the heart, since as taught by Abolmaesumi in the claim 1 rejection above, the viewing categories may include AP2 (apical 2-chamber view), AP3 (apical 3-chamber view), AP4 (apical 4-chamber view), PSAXA (parasternal short axis at aortic valve level view), PSAXPM (parasternal short axis at papillary muscle level view), parasternal long axis (PLAX), apical 5 chamber (AP5), subcostal view, aortic arch, or right parasternal (Paragraph 0060), wherein the associating of the view categories is determined by an image view category determining neural network (Paragraph 0063), therefore the vascular structure of the heart can be the 4 chambers of the heart in the AP4 view, aortic arch, in an aortic arch view, etc.

Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos, in view of Abolmaesumi, further in view of Reicher, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0102899 to “Vezina”. 

Regarding claim 24, the modifications of Simopoulos, Abolmaesumi, and Reicher disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Reicher teaches grouping the ultrasound images into a second group (the images of an exam, which can be ultrasound images, Paragraph 0276, are sorted into a plurality of series of images, See Fig. 13, “Series IIA, Series IIB, etc., wherein each series has a series attribute such as anatomical position, wherein the anatomical position can be an anatomical structure, Paragraph 0319; this would read on grouping the ultrasound images into a second group).
However, the modifications of Simopoulos, Abolmaesumi, and Reicher do not disclose wherein the group corresponds to an anatomical function, wherein the anatomical characteristics of the ultrasound images in the group are indicative of the anatomical function.
Vezina teaches obtaining ultrasound images (obtaining ultrasound information regarding a cardiovascular function status of a patient from an ultrasound probe, Paragraph 0008-9, wherein the ultrasound information are images (Paragraph 0050) and grouping the images (analyzing the images, Paragraph 0074, with an analysis module 136, Paragraph 0075, wherein the analysis includes categorizing the images, Paragraph 0076, based on anatomical function (categorizing each image based on diastolic function or dysfunction, based on the anatomical characteristic of mitral inflow, Paragraph 0080).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Simopoulos, Abolmaesumi, and Reicher, wherein the second group corresponds to an anatomical function, wherein the anatomical characteristics of the ultrasound images in the group are indicative of the anatomical function, as taught by Vezina, in order to be able to provide a basic assessment of the left ventricular diastolic function(Vezina, Paragraph 0079), which can then be used to determine if an intervening measure is needed as part of a clinical management strategy for a patient (Vezina, Paragraph 0011).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13, 15-18, and 20-23 have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues (See Page 8), regarding the 35 U.S. C. 103 rejections, that independent claim 1 does not teach or suggest grouping ultrasound images into groups such that the ultrasound images in a first group depict either (i) a first structural feature in multiple different scanning modes, (ii) the first structural feature in multiple different view windows, or (iii) the first structural feature in multiple different scanning modes and in multiple different view windows., and provides similar reasoning for independent claims 9 and 18. The arguments are moot since this limitation is a newly amended limitation, and is addressed in the current rejection using the combination of prior art to Simopoulos, Abolmaesumi, with new prior art to Reicher.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        


/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793